WOODS, Circuit Judge.
The sole question in this appeal is whether American Fuel & Shipping Company actually chartered from the American-Hawaiian Steamship Company the steamship America. The contention of the former is that the transaction set out in the evidence amounted to only a general agreement for a charter, not to be binding until a formal charter was executed. The evidence was conflicting, but it affords abundant support for the finding of the District Judge that a charter was made. We can add nothing of value to the adequate and satisfactory discussion contained in the opinion of the District Judge. Affirmed.